Seevers, Ch. J.
The ground of demurrer is, that the petition shows on its face the cause of action to be barred by the statute óf limitations. ;
1. statute of discovery of fraird. The Code- provides that actions brought for relief on the ground of fraud in cases heretofore solely cognizable in courts chancery, shall be brought within five years affcer the cause of action accrued, § 2529, and in actions for relief on the ground of fraud, the cause of action shall not be deemed to have accrued until the fraud complained of shall have been discovered by the party aggrieved. § 2530. It was expressly held in Gebhard v. Sattler, 40 Iowa, 152, that § 2530 contemplated only the causes *352of action mentioned in § 2529, and that it was alone applicable to cases where relief was ashed on the ground of fraud, which was heretofore solely cognizable in courts of chancery.
2. —-; rnegitamate The petition is based on fraud, and it consists in conveying the plaintiff’s real estate with full knowledge of his rights. Does this amount to-fraud as to the plaintiff? The conYeyance ¿jd not convey the land, nor did the grantees acquire any rights thereunder. There may have been a fraud perpetrated on the grantee, but of this the plaintiff cannot complain. His rights were just as perfect after the conveyance as before. The fact that he did not know of his rights or did not discover the conveyances for several years, neither adds to nor takes anything from the plaintiff’s rights. Suppose the plaintiff had known of his rights as heir, but did not know of the conveyance until the time alleged in the petition, would the alleged fraud in conveying land have saved his cause of action? Knowing his rights as heir at law, he was bound to bring his action within the time prescribed by the statute to recover or vindicate his right to the premises. The fact that he did not know his rights in this respect, does not prevent the running of the statute. The fact that he did not discover the conveyance or that there was-a conveyance, is wholly immaterial. The case of the stolen horse supposed by counsel for appellant, is materially different. A horse may be stolen but real estate cannot.
Believing there is no sufficient allegation in the petition of fraud, and as the cause of action, is based thereon, and saved if at all by reason of such fraud, the judgment of the District Court is
Affirmed.